Title: From George Washington to James Warren, 30 July 1775
From: Washington, George
To: Warren, James

 

Sir
Camp at Cambridge July [30] 1775

I have Consider’d the Application made me yesterday, from the General Court, with all the Attention due to the Situation of the People in whose Behalf it is made, & the Respect due to such a Recommendation—Upon refering to my Instructions & Consulting with those Members of Congress who are present as well as the General Officers, they all agree that it would not be consistent with my duty to detach any Part of the Army now here on any Particular Provincial Service. It has been debated in Congress and Settled that the Militia or other Internal Strength of each Province is to be applied for Defence against those Small and Particular Depredations which were to be expected, & to which they were Supposed to be competent. This will appear the more Proper, when it is considerd that every Town & indeed every Part of our Sea Coast which is exposed to these Depredations would have an equal Claim upon this Army: It is the Misfortune of our Situation which exposes us to these Ravages, against which in my Judgment no such Temporary Relief would possibly secure us—The great Advantage the Enemy has of transporting Troops by being Masters of the Sea will enable them to harrass us by Diversions of this kind; & Should we be tempted to pursue them upon every Alarm, The Army must either be so weaken’d as to Expose it to Destruction or a great Part of the Coast be Still left unprotected: Nor indeed does it appear to me that such a Pursuit would be attended with the least Effect: The first Notice of Such an Incursion would be it’s actual Exicutio⟨n⟩ & long before any Troops could reach the Scene of Action—the Enemy would have an Oppy to accomplish their Purpose & retire—It would give me great Pleasure to have it in my Power to extend Protection & Safety to every Individual, but the Wisdom of the General Court will anticipate me in the Necessity of Conducting our Operations on a General and impartial Scale, so as to exclude any first Cause of Complaint & Jealousy.
I beg Sir you will do me the Honour to Communicate these Sentiments to the General Court & to apologize for my involuntary Delay. As we were alarm’d this Morning by the Enemy & my Time taken up with giving the Necessary Directions.

I shall be happy in every Oppy of Shewing my very great Respect & Regard for the General Court of Massachusetts Bay—And am Sir Your most Obedt & very hume Servt

G.W.

